Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3, 9, 25, 26, 28, and 30, drawn to a crude aqueous extract of Quillaja saponaria Molina containing at least the QS-21 main peak and 2018 component, wherein the ratio of 2018 component/QS-21 main peak is < 0.075, as measured by UV absorbance at 214 nm.

Group II, claim(s) 13, 15, and 21, drawn to a crude aqueous extract of Quillaja saponaria Molina containing QS-21AV1, QS-21AV2, 1856 component, 2002 component, and 2018 component, wherein the ratio of 2018 component/QS-21 main peak is < 0.075, as measured by UV absorbance at 214 nm.

Group III, claim(s) 32, 34-37, 40-43, 46-48, 50-55, 57, and 58, drawn to a method for preparing a crude aqueous extract of Quillaja saponaria Molina comprising the following steps: a) selecting Quillaja saponaria Molina material having an appropriate 2018 component content, b) preparing an aqueous extract from the material under conditions wherein 2018 component generation is controlled.

Group IV, claim(s) 59 and 60, drawn to a method for determining the ratio of 2018 component/QS-21 main peak in a crude aqueous extract of Quillaja saponaria Molina, said method comprising the steps of:  (i) determining the 2018 component content in the crude aqueous extract of Quillaja saponaria Molina by UPLC-UV absorbance at 214 nm; (ii) determining the QS-21 main peak content in the crude aqueous extract of Quillaja saponaria Molina by UPLC-UV absorbance at 214 nm; and (iii) comparing the 2018 component content to the QS-21 main peak content to determine the ratio of 2018 component/QS-21 main peak.


	The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: As Kensil et al (WO 8809336 A1) teach the technical feature of: a method of obtaining a substantially pure saponin adjuvants comprising: (a) preparing an aqueous extract of crude saponin, (b) extracting the extract of step (a) with methanol- to obtain a methanol soluble extract, (c) subjecting the methanol soluble extract of step (b) to silica adsorption chromatography to obtain fractions that have immune adjuvant activity, (d) recovering the fractions of step (c) that contain immune adjuvant activity, (e) purifying saponin fractions of step (d) to homogeneity by subjecting said fractions to reverse phase high pressure liquid chromatography (RP-HPLC) to obtain substantially pure saponins with immune adjuvant activity, (f) recovering said substantially pure saponin (see claim 2). Kensil et al also teach substantially pure QA-18 saponin having a retention time of approximately 38 minutes on RP-HPLC on a Vydac C.sub.4 column having 5 μm particle size, 330 Å pore, 4.6 mm ID X 25 cm L in a solvent of 40 mM acetic acid in methanol/water (58/42;v/v) at a flow rate of 1 ml/min (see claim 10), therefore, there is no special technical feature in the application.   Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1., and therefore lack of unity of invention exists.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
          
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is 571-272-5984.  The examiner can normally be reached on Monday through Friday: 8: 30 am to 5: 00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655